Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/11/2021 has been entered. 
The status of the 03/11/2021 claims, is as follows: claims 27-29 have been added; claims 8, 10-12, 16, 21-26 have been canceled; and Claims 1-7, 9, 13-15, 17-20, and 27-29 are pending.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant Kendra Heger on 06/08/2021. The application has been amended as follows: 

Method of Making Insulated Glass Window Units”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Allowance of claims 1-7, 9, 13-15, 17-20, and 27-29 are indicated because:
The prior art of record does not anticipate or render fairly obvious in combination to teach all the additional elements of the claimed invention such as “laser-scribing a line in the multilayer coating by exposing the intermediate product to a laser source in making the insulated glass window unit, the line having a width of 500-800 pm and creating at least a partial barrier to electron transport between first and second portions of the at least one metal-inclusive layer that are provided on opposing sides of the line to at least retard corrosion of the at least one metal-inclusive layer in the first portion, the first portion being closer than the second portion to a center of the at least one metal-inclusive layer, performing the laser-scribing to dissolve a portion of the coating including the at least one metal-inclusive layer but excluding the bottom dielectric layer, so that after said laser scribing the line is provided in the metal-inclusive layer but not through the bottom dielectric layer of the multilayer coating.” recited in Claim 1. 
Since amendment made to remove “from about” from claim 1, therefore the previous rejection 112b are withdrawn. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONITA KHLOK whose telephone number is (571)270-7313.  The examiner can normally be reached on M-F: 9:00am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 5712724780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BONITA KHLOK/Examiner, Art Unit 3761                                                                                                                                                                                                        
 /PHUONG T NGUYEN/ Primary Examiner, Art Unit 3761